DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 5-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Okita et al (USPN 2009/0255901).
	Regarding claim 1, Okita discloses a substrate support assembly (see figures 1, 3), comprising:

a plurality of pockets (31) defined by adjacent projections of the plurality of projections (32), each of the plurality of pockets (31) having:
a pocket width corresponding to a width of one or more devices (2) disposed on the surface of the substrate to be retained on the support surface;
a pocket length corresponding to a length of the one or more devices disposed on the surface of the substrate to be retained on the support surface (pockets 31 have width and length corresponding to devices 2, see figures 1, 3); and
a pocket conduit (47) operable to be in fluid communication with a vacuum source (49) ) via a vacuum flow controller (48) and operable to be in fluid communication with a gas source (46)  via a gas flow controller (63).
Regarding claim 5, Okita discloses wherein each of the plurality of projections include: a chucking electrode (40) disposed therein and coupleable to a power source (41)(see figure 1).

Regarding claim 7, Okita discloses wherein the body (23) and the projections (32) include stainless steel and/or aluminum containing materials (such as the body 23 and the projections 32 includes an aluminum containing nitride (see par. 0059, 0063).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al in view of  Shirazi (USPN 2011/0136699).
Regarding claims 8-9, Okita discloses the pocket (see figure 15) has a width, a length, and a depth, but does not explicitly disclose the pocket as claimed.
	However, providing a pocket having width and a length are about 20 mm to 60 mm and a depth about 0.02 or less is known in the art. 
	Shirazi discloses a substrate support (figure 2) comprises a pocket (205) has width and a length are about 20 mm to 60 mm and a depth about 0.5 mm (see par. 0072).
it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select a pocket that has a width and a length about 20 mm to 60 mm and a depth 0.02 mm. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the designers optimum or working ranges involves only routine skill in the art.
3.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Okita et al in view of  Davis et al (USPN 2014/0186946).
	Regarding claim 10, Okita discloses the pocket (see figure 15) has a depth, but does not explicitly disclose the pocket as claimed.
	However, providing a pocket having a depth about 0.02 is known in the art. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select a pocket that has a depth 0.02 mm. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the designers optimum or working ranges involves only routine skill in the art.
	
Allowable Subject Matter
4.	Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Claims 11-20 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:

A substrate support assembly, comprising: a pixel support plate coupled to an actuated mechanism, the pixel support plate having a pattern of a plurality of holes corresponding to one or more devices of the portion of the surface of the substrate to be retained such that each pixel of the plurality of pixels raised to a support position does not contact the one or more devices as recited in claim 18.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.